Name: Council Regulation (EEC) No 4065/86 of 22 December 1986 amending certain provisions of Regulation (EEC) No 2818/81 on the implementation of the economic and control rules of the International Cocoa Agreement 1980
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international affairs;  European construction
 Date Published: nan

 No L 371 /10 Official Journal of the European Communities 31 . 12. 86 COUNCIL REGULATION (EEC) No 4065/86 of 22 December 1986 amending certain provisions of Regulation (EEC) No 2818/81 on the implement ­ ation of the economic and control rules of the International Cocoa Agreement 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by virtue of Regulation (EEC) No 2818/81 ('), the Council adopted the appropriate measures for the implementation of the economic and control rules of the International Cocoa Agreement 1980, which is provisio ­ nally applied by the Community under Decision No 81 /850/EEC 0 ; Whereas at its 29th meeting on 12 September 1986 the International Cocoa Council decided, on the basis of Article; 39 ( 1 ) of the said Agreement, to establish a trans ­ itional period from 1 October 1986 until the entry into force of the 1986 International Agreement or 31 January 1987, whichever is the earlier ; whereas at the same meeting the International Cocoa Council decided to amend Rule 6 (c) of the economic and control rules in question ; Whereas, during this transitional period Regulation (EEC) No 2818/81 shall apply in its entirety, subject to certain amendments, 1 . The following subparagraph shall be added to Article 4 : 'It shall apply until the entry into force of the Interna ­ tional Cocoa Agreement 1986 or 31 January 1987, whichever is the earlier.' ; 2. Rule 6 (c) of Annex A to Regulation (EEC) No 2818/81 shall be replaced by the following : '(c) The certificate of import from a non-member shall be issued by a certifying agency in accordance with the provisions of this Rule . The provisions of - Rules 3 and 1 1 shall apply mutatis mutandis to imports by Members from non-members, except that ICC-4 forms issued by a Member can be used for cocoa imports into any other Member.'. Article 2 During the transitional period starting on 1 October 1986 and ending upon the entry into force of the 1986 Inter ­ national Agreement or on 3JI January 1987, whichever is the earlier, the contributions under Article 31 of the 1980 International Agreement shall continue to be collected and shall be kept in suspense accounts, either by the Members or by the ICCO. Article 3 The Commission shall fix the dates from which the measures taken as a result of the implementation of this Regulation shall apply and cease to apply. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2818/81 shall be amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 279, 1 . 10 . 1981 , p. 1 . 0 OJ No L 313, 31 . 10 . 1981 , p. 1 .